Citation Nr: 1744767	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-22 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2002 for the grant of service connection for a lumbar spine disability, to include consideration of whether there was clear and unmistakable error in an April 1993 rating decision which denied entitlement to service connection for chronic back injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected major depressive disorder.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected major depressive disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2017, the Veteran attended a Board hearing before the undersigned.

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) appears to have been raised by the Veteran in a March 2017 correspondence.  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The matter is referred to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran first submitted a claim of entitlement to service connection for a back injury in January 1993.  There is no communication or evidence received prior to January 1993 which could be interpreted as an informal or formal claim of entitlement to service connection for a back disorder.

2.  The rating decision of April 1993, which denied entitlement to service connection for a chronic back injury, was adequately supported by, and consistent with, the law and evidence then of record.  

3.  The Veteran submitted a petition to reopen his claim of service connection for a back injury in June 1994, which was finally denied in a January 1995 rating decision.  

4.  The next communication from the Veteran requesting entitlement to service connection for any disability was received on August 20, 2002.  There is no communication or evidence subsequent to the prior final denial in January 1995 and prior to August 20, 2002 which could be interpreted as an informal or formal claim to reopen entitlement to service connection for a back disorder.  

5.  Most recently in a January 2004 rating decision, the claim of entitlement to service connection for a cervical spine injury was denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.  The evidence received since January 2004 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disorder.  

6.  The Veteran has a cervical spine disorder which has been caused or aggravated by his service-connected lumbar spine degenerative arthritis.

7.  The Veteran has a heart disorder which has been caused or aggravated by his service-connected major depressive disorder.

8.  The Veteran has diabetes mellitus which has been caused or aggravated by his service-connected major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date for the award of service connection for a lumbar spine disability prior to August 20, 2002 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.105, 3.151, 3.400 (2016).

2.  The January 2004 rating decision, denying entitlement to service connection for a cervical spine injury is final; new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

3.  A cervical spine disorder was caused or permanently aggravated by service-connected lumbar spine degenerative arthritis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

4.  A heart disorder was caused or permanently aggravated by service-connected major depressive disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310.

5.  Diabetes mellitus was caused or permanently aggravated by service-connected major depressive disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Earlier Effective Date

The Veteran testified at a May 2017 Board hearing that he has had lumbar spine problems since the 1970s, but that he believed that officers in service may have thrown away his medical records from that time because he was an "upstart."  He stated that he submitted a claim in 1974, right after he was discharged, but that the claim was denied.

The record shows that the Veteran first submitted a claim of entitlement to service connection for a back injury in January 1993.  The claim was denied in an April 1993 rating decision, which found that the service treatment records were negative for treatment for a chronic back condition other than a notation on his discharge examination where the Veteran reported recurrent back pain, seen by a physician and treated with muscle relaxants, and there was no evidence of treatment from 1974 to the present.  The Veteran submitted a notice of disagreement with this decision in May 1993, but following the issuance of the statement of the case in August 1993, he did not timely perfect an appeal of the issue, and the April 1993 rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Veteran next submitted a claim to reopen entitlement to service connection for a back injury in June 1994.  The claim was denied in a January 1995 rating decision, which found that there was no current back disability.  The Veteran did not appeal the issue, and the January 1995 rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.


The next correspondence from the Veteran regarding entitlement to service connection was received on August 20, 2002.  In an August 2006 rating decision, the Veteran was granted entitlement to service connection for lumbar spine degenerative arthritis and assigned a 10 percent rating, effective August 20, 2002.

In September 2006, the Veteran submitted a notice of disagreement, requesting an earlier effective date of May 1993, and alleging that there had been clear and unmistakable error.  The Veteran has submitted other correspondence explaining that he believes that his service treatment records were either missing or not properly reviewed at the time of the April 1993 rating decision.

Essentially, the Veteran seeks an effective date from either 1974, following his initial discharge from service, or 1993, the year that he first was denied entitlement to service connection for a low back disorder.  After reviewing the evidence, the Board finds that an effective date for the grant of entitlement to service connection for a lumbar spine disability earlier than August 20, 2002 is not warranted.

Regarding the Veteran's assertion that he submitted a claim of entitlement to service connection in 1974 which was never adjudicated, the Board finds that this is not supported by the record.  The only correspondence of record from 1974 pertains to the Veteran's claims for education benefits.  The earliest document received from the Veteran which can be liberally construed as a claim for benefits was received in February 1993.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000); see Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to the claimant the application form for dependency and indemnity compensation).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In this case, there is no evidence that any claim of entitlement to compensation benefits was submitted by the Veteran in 1974 or that the presumption of regularity has been rebutted by any evidence indicating irregularity in VA's handling of the Veteran's claims.

The Veteran also alleges that there was clear and unmistakable error in the April 1993 rating decision, and it therefore should allow for an effective date back to the date of his January 1993 claim.  A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600 (2016).  The section 3.105 exception allows for the revision of the decision in question on the grounds of clear and unmistakable error.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining clear and unmistakable error, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

Clear and unmistakable error is "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute clear and unmistakable error.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in the appeal to be reviewed for clear and unmistakable error is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of clear and unmistakable error must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The April 1993 rating decision, as noted above, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  The Board also does not find that there is any clear and unmistakable error in that decision which would indicate that it is not a final and binding decision.

The April 1993 rating decision was based on an accurate review of the records that were available at the time, including the Veteran's service treatment records.  The rating decision specifically wrote that the Veteran service treatment records were negative for treatment for a chronic back condition in service other than a notation on the discharge examination indicating that the Veteran had recurrent back pain, seen by a physician and treated with muscle relaxants.  It also noted that there was no evidence of continued treatment since 1974, and therefore service connection was denied.  This decision was properly based on the available evidence of record at the time and the rules then in effect.  The service treatment records were of record and reviewed.  There was no evidence of record at the time of the April 1993 rating decision indicating that the Veteran's low back disorder was related to any injury or event in service, and no medical evidence indicating a continuous back condition since service.  The Board finds no errors in the April 1993 rating decision that are undebatable and would change the outcome of the decision.

The Veteran has submitted 1970 treatment records showing treatment for low back pain and has indicated that this constitutes evidence that he did in fact receive treatment for low back pain in service.  These treatment records, however, are clearly date stamped February and March 1970, which precedes the Veteran's active duty service from April 1972 to June 1974, and the records indicate that they were for treatment of the Veteran as a dependent, likely while he was still living with his father who was on active duty at that time.  The Veteran did not at any time indicate that he had a back disorder which preexisted his active duty service and was aggravated by that service, and he did not report to VA at the time of his January 1993 claim that he had pre-service treatment at the Wilford Hall Hospital from which treatment records should be obtained, nor would they raise any increased likelihood of changing the outcome of the decision.  These treatment records therefore do not constitute additional service treatment records which were improperly associated with the claims file at the time of the 1993 rating decision, pursuant to 38 C.F.R. § 3.156(c) (2016), nor do they indicate that a clear and unmistakable error was made in the contents of the 1993 rating decision.

To the extent that the Veteran has argued that he has had low back pain since his separation from service to the present and that he deserves to be compensated for this time regardless of having filed any other claims prior to 2002, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2016).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to August 20, 2002.  The Board will not grant the Veteran's claim on an equitable basis, and it is required to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, there is no document or medical record that might be construed, even in the broadest sense, as a claim of entitlement to service connection for a back disorder prior to August 20, 2002 and subsequent to the prior final denial in January 1995.  Therefore, there is no basis for granting an earlier effective date prior to August 20, 2002, and the claim is denied.




Cervical Spine Disability

The Veteran testified in May 2017 that he has adult onset cervical scoliosis, and that his cervical and lumbar spine were injured while in service.  He also stated that he has been told that his cervical spine disorder is related to his service-connected lumbar spine condition.

In a January 1995 rating decision, entitlement to service connection for a cervical spine injury was denied on the basis that the Veteran's records were negative for treatment for a cervical spine disorder.  The decision was not appealed, and it is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Veteran next submitted a claim to reopen entitlement to service connection for a cervical spine injury in April 2003.  The claim was denied in a January 2004 rating decision because the cervical spine disorder neither occurred in nor was caused by service.  The Veteran did not appeal the issue, and the January 2004 rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

As will be discussed further below, since the January 2004 rating decision, the record now contains two positive nexus opinions from VA examiners.  These medical opinions relate to a crucial element that was missing for the claim-that of the existence of a nexus between the current disability and a service-connected disability.  The Board therefore finds that evidence has been obtained since the last prior denial which relates to an unestablished element necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The additional evidence is therefore new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).

The Veteran attended a VA examination in February 2007.  The examining physician diagnosed the Veteran with cervical spondylosis and cervical spinal stenosis.  He wrote that review of the record indicated that the Veteran had sustained a post-service injury to the cervical spine in 1998 when he was in an automobile accident, and that clinical assessment at that time confirmed that the accident aggravated the preexisting persistent condition of chronic spinal pain syndrome.  He then concluded that cervical spondylosis was at least as likely as not caused by or a result of lumbar spondylosis.

The Veteran also attended a VA examination in September 2011.  The examining physician diagnosed the Veteran with cervical intervertebral disc syndrome.  He stated that it was at least as likely as not related to the Veteran's low back pain, because there was a pathophysiological relationship between the two conditions.  He wrote that after a joint injury or strain, a person can reflexively begin to favor a joint, changing posture or movement, and place excessive strain on other weight-bearing joints, which would lead to a secondary disability.

The Board therefore finds that the Veteran has a current diagnosis of a cervical spine disability which has been adequately linked by highly probative medical evidence to his service-connected lumbar spine degenerative arthritis.  These medical opinions were provided by competent physicians who had reviewed the claims file, examined the Veteran, and provided adequate rationale for their findings.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

While the November 2014 VA examiner came to a differing conclusion regarding the etiology of the Veteran's cervical spine disorder, the Board will resolve the doctrine of reasonable doubt in the claimant's favor and find that the evidence is at least in equipoise regarding whether his cervical spine disorder is at least as likely as not caused or aggravated by lumbar spine disorder, and the claim may be granted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

Heart Disorder

The Veteran contends that he has coronary artery disease, which has been caused or aggravated by his service-connected major depressive disorder.  

The Veteran attended a VA examination in December 2010 with a physician.  The examiner was asked to provide an addendum opinion, and he wrote that the Veteran had been suffering from depression since 1972, and that the "psychological and behavioral changes brought about by depression and anxiety lead to the predisposition of procuring risk factors for the development of ... cardiovascular diseases."  He wrote that "Depression and anxiety disorders directly impact a person's health, bringing about neurochemical, psychological and behavioral changes.  The neurochemical changes brought about by chronic, social strain or stress leads to the predisposition for the development of cardiovascular diseases like hypertension and coronary artery disease."  He concluded that it was as likely as not that the Veteran's coronary artery disease was related to his depressive disorder.

The examiner also provided a new VA examination in September 2011 and again provided a positive nexus opinion, based on similar rationale, for the Veteran's coronary artery disease.

While VA examination opinions obtained in October 2006 and November 2014 provided negative nexus opinions regarding the relationship between the Veteran's coronary artery disease and his service-connected major depressive disorder, the Board will resolve the doctrine of reasonable doubt in the claimant's favor and find that the evidence is at least in equipoise regarding whether his coronary artery disease is at least as likely as not caused or aggravated by major depressive disorder, and the claim may be granted.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

Diabetes Mellitus

The Veteran also asserts that his diabetes mellitus has been caused or aggravated by his service-connected major depressive disorder.  The Board finds that this assertion is adequately supported by the medical evidence of record, and the claim can be granted.

A VA examination was held in December 2010.  The examining physician stated that the Veteran had a diagnosis of diabetes mellitus, and that it was at least as likely as not related because there was both a pathophysiological relationship and evidence in the medical record supporting the relationship between the Veteran's depression and his diabetes mellitus.  He wrote that depression is associated with severe obesity, lack of physical activity, and poor self-care, and that these factors as well as the medication taken to treat depression were all risk factors for diabetes.  The examiner was asked to provide an addendum medical opinion further explaining his finding.  He wrote that the Veteran had been suffering from depression since 1972, and that this led to psychological and behavioral changes which led to the development of his diabetes.  

A negative VA medical opinion was obtained in November 2014, but as was noted above, when there is an approximate balance in the weight of the evidence for and against a claim, a veteran is afforded the benefit of the doubt.  The Board also notes that it is unclear why a medical opinion on this question was even obtained in November 2014, as a VA examination had already been conducted in 2010, and an adequate medical opinion and addendum opinion were already provided.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (it is not permissible to undertake additional development for the purpose of developing negative evidence).  In sum, the evidence is at least in equipoise regarding whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected major depressive disorder, and the claim may be granted.  See 38 U.S.C.A. § 5107(b); Wise, 26 Vet. App. at 531.


ORDER

Entitlement to an effective date prior to August 20, 2002 for a lumbar spine disability is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a heart disorder is granted.

Entitlement to service connection for diabetes mellitus is granted.



REMAND

As the Board has now granted entitlement to service connection for a cervical spine disability, a heart disorder, and diabetes mellitus, the issue of whether entitlement to a TDIU is warranted must be deferred until the Veteran's service-connected disabilities have been evaluated and assigned appropriate ratings.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records since April 2016.  

2.  After a rating decision has been issued pertaining to the grants of service connection for a cervical spine disorder, a heart disorder, and diabetes mellitus, and conducting any other appropriate development pertaining to those claims and the claim of entitlement to a TDIU, readjudicate the claim of entitlement to a TDIU.

If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


